On June 13,1988, the Supreme Court, 108 S.Ct. 914, vacated this court’s judgment in this case and remanded for further consideration in light of Lingle v. Norge Division of Magic Chef, Inc., _ U.S _, 108 S.Ct. 1877, 100 L.Ed.2d 410 (1988). Lingle holds the state law claims that do not require interpretation of a collective-bargaining agreement are not preempted by section 301 of the Labor Management Relations Act, 29 U.S.C. § 185. We accordingly reverse our holding that DeSoto’s state law claim was preempted by section 301 and remand to the *1208district court for further proceedings on the state law claim.
REVERSED and REMANDED.